Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is based on claims 1-3, 5-8 and 10-14 as amended June 30, 2022.  All other claims in this application have been canceled.

  Objections
Claims 7 and 8 are objected to because:
a) In claim 7, line 3, “nucleotides” is repeated.
b) In claim 8, line 4, “chelating” is misspelled.  
Appropriate correction is required.

				Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Nothing in the specification as originally filed would have conveyed the concepts of proteins, enzymes, antibodies, antigens, peptides, aptamers, nucleotides, human/animal origin cells, microbes, or viruses to one of skill in the art.

Claims 1, 2, 5-8 and 10-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The entire specification as filed is limited to methods that involve formation of metal nanoparticles. Nowhere does the specification teach or explain, either directly or indirectly, how one would practice the claimed method such that it results in oxide or nitride particles as required by the final clause of claim 1 as amended. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
A brief discussion of how these factors apply in the present case is as follows:
A) Breadth of claims—This is not a substantial issue in the present case.
B) Nature of the invention—The invention is a complex chemical process that requires both cross-linking of a polymer and reduction of a metal precursor embedded in that polymer.  As such, the materials selected to carry out the claimed method would be critical, in that they would require both of the above procedures to occur simultaneously.
C) State of prior art—Only a small body of art exists to the concept of the invention, such as that cited on the PTO-892 forms of record in this application.  One attempting to make or use the invention would find little guidance in the prior art as to what particular systems function properly in a manner in accord with the claims.
D) Level of ordinary skill—One of skill in the art would be required to possess knowledge both of organic chemistry, such that they would know what substances are likely to be able to be cross-linked, as well as in inorganic chemistry, particularly in the field of nanochemistry, such that they would have knowledge of how to produce nanoparticles from appropriate precursors.  Therefore, such a person could be considered to have a relatively high level of skill.
E) Level of predictability—Predictability in the chemical arts in general is lower than in mechanical arts.  In the present case, predictability must be considered very low, due to the requirements that both crosslinking and reduction must occur simultaneously in a given system.  Therefore, with respect to the claimed invention, predictability must be considered very low.
F) Direction provided by inventor—The specification as filed provides little guidance as to specific directions to follow in carrying out the claimed method.  Most of the specification is directed to a general discussion of the prior art and speculation regarding precisely how a method in accord with the invention could be achieved.  Thus this factor weighs against enablement.
G) Working Examples—The specification illustrates one working example involving fabrication of gold nanobulbs.  Significantly, that is not in accord with forming any of the particles recited in the final clause of claim 1 as amended.  Thus this factor weighs against enablement.
H) Quantity of experimentation needed—For reasons similar to what is discussed with respect to factors B, C and E above, one would be required to perform a high level of experimentation to determine whether given particles could be produced together with cross-linking of a given carbon polymer substrate.
Overall, six of the above eight factors would weigh against enablement of concepts not inherently disclosed in the specification, one (level of skill) would seem to weigh in favor of enablement, and one is neutral.  The examiner concludes that, because the specification contains no disclosure whatsoever of producing any oxide or nitride particles, let alone the specific particles recited in independent claim 1, the specification cannot be said to enable practice of an invention in accord with the instant claims.

Claims 1-3, 5-8 and 10-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) The independent claim defines a method “for selective accumulation of nano-metals in a carbon-based semisolid or solid matrix as a composite”, in other words a composite is merely a result of the claimed method.  However, claims 6-8 and 10-14 are directed entirely to some feature(s) or characteristic(s) of the composite itself.  It is unclear how any step(s) or action(s) in the process defined in the independent claim relate to any feature or characteristic set forth in the various dependent claims.
b) With respect to claim 3, if the nano-metal particles are selected from the Markush group at the end of claim 1, then it is unclear how they could be selected from the Markush group in claim 3.


Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The independent claim as amended requires that the nano-metal particles are selected from a Markush group including several oxides and/or nitrides.  In contrast, claim 3 requires that the nano-metals are metal nanoparticles selected from a completely different Markush group including a number of metallic elements.  Thus claim 3 fails to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

			Response to Arguments
Applicant’s remarks filed June 30, 2022 have been fully considered.  While all prior rejections under 35 U.S.C. 112 have been withdrawn, the claims as amended are rejected under 35 U.S.C. 112 (a), (b) and (d) as set forth supra.  The previously applied Park reference does not disclose or suggest forming particles as recited in claim 1 as amended.  However, note that replacing the final clause of claim 1 with the subject matter of claim 3 would likely result in a claim considered unpatentable over Park.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	August 11, 2022